DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 37-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 37-41, 43-46, 49-51, the term "and/or" renders the claim indefinite because it is unclear which of the limitation(s) are part of the claimed invention and frequently unclear which limitations are intended to belong to the alternatives.  See MPEP § 2173.05(d). 
With respect to claim 37:
On line 8, there is a repetition of the word “second” that appears to be a typographical error.
It is not entirely clear from the claim language how the inking unit on line 4 and the inking device on line 6 are related.
The recitation on lines 17-18 of “two inking unit cylinders and/or printing unit cylinders involved in the transfer of ink between inking device and printing nip” is indefinite because it is not clear if this is referring to the first and second inking unit cylinders already recited and because no printing unit cylinders or printing nip have been previously recited or positively claimed so it is unclear what cylinders are intended to be claimed.

The recitation of a drive means on line 4 is not clearly distinguished from the drive means recited in claim 37.
With respect to claim 40:
It is not entirely clear from the claim language how the inking unit on line 4 and the inking device on line 8 are related.
With respect to claim 41:
There is no direct antecedent basis for the recitation of “the at least one nip point”, as claim 37 only recited “nip points”.
With respect to claim 43:
The recitation of a drive means on line 6 is not clearly distinguished from the drive means recited in claim 37.
With respect to claims 46-51, the claims do not clearly recite steps of a method.
With respect to claim 46:
It is not entirely clear from the claim language how the inking unit on line 4 and the inking device on line 6 are related.
The phrase "i.e." on line 14 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
The recitation on lines 15-17 of “at least one of the nip points between two inking unit cylinder and/or printing unit cylinders involved in the transfer of ink between inking device and printing nip” is indefinite because it is not clear if this is referring to the first and second inking unit cylinders already recited and because no printing unit cylinders or printing nip have been previously recited or positively claimed so it is unclear what cylinders are intended to be claimed.
With respect to claim 47:

	With respect to claim 51, there is no antecedent basis for the recitation of “the third inking unit cylinder” on lines 4 and 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka (US 7,395,758) in view of Müller et al. (DE 102005005303, hereafter Muller)

	Kusaka does not teach that the first inking unit cylinder having the recesses is configured as temperature controllable, in that control means are comprised, via which the temperature at the first inking unit cylinder can be varied in a targeted manner during operation.
	Muller teaches a printing unit (printing unit 01) for printing onto substrate according to a printing method, said printing unit having a forme cylinder (forme cylinder 43), and having an inking unit by which the pattern of recesses provided on the forme cylinder is inked, wherein the forme cylinder can be partially inked from an inking device via a first inking unit cylinder (anilox roller 54), which has recesses in the region of its outer cylindrical surface, wherein the first inking unit cylinder having the recesses is configured as temperature controllable, in that control means are comprised, via which the temperature at the first inking unit cylinder can be varied in a targeted manner during operation. (See translation, pages 10-12, Figs. 1-2)

	With respect to claim 38, Kusaka, as modified by Muller, teaches a temperature control fluid can flow through the first inking unit cylinder having the recesses and in that the inking unit cylinder is line-connected to a unit that supplies a temperature control fluid, and temperature control fluid, the temperature and/or volumetric flow rate of which is variable, can be supplied via said unit for the purpose of controlling ink transfer. (Muller, pages 10-12, Figs. 1-2)
	With respect to claim 39, Kusaka, as modified by Muller, teaches an ink distribution device (inking device 17) having at least one ink distributor (oscillating roller 28) is provided, which can be moved back and forth in the axial direction of the first inking unit cylinder by a drive means and which comprises an end (fountain roller 26) that protrudes into an ink supply chamber (ink fountain 30) of the inking device, at least in the working position, and/or comprises a ink outlet of a line system provided for feeding in ink, which leads into the ink supply chamber. (Kusaka, col. 3, lines 18-49, Figs. 2-4)
	With respect to claim 40, Kusaka teaches a gravure printing unit (intaglio printing press 1, printing unit 3) for printing onto substrate according to a gravure printing method, said gravure printing unit having a forme cylinder (plate cylinder 14), which comprises on its circumference an image-forming pattern of recesses, and having an inking unit for inking the pattern of recesses provided on the forme cylinder, said inking unit comprising a first inking unit cylinder (ink collecting cylinder 15), which comprises, in the region of its outer cylindrical surface, recesses that correspond to recesses on the forme cylinder, and which can be inked in the region of an application point lying on its circumference by an inking device, characterized in that an ink distribution device (inking device 17) having at least one ink distributor (oscillating roller 28) is provided, which can be moved back and forth in the axial direction of the first inking 
	Kusaka does not teach wherein in a feed system for supplying the inking device with printing ink, a temperature control device is provided, by means of which the temperature of the printing ink to be supplied can be controlled.
Muller teaches a printing unit (printing unit 01) for printing onto substrate according to a printing method, said printing unit having a forme cylinder (forme cylinder 43), and having an inking unit by which the pattern of recesses provided on the forme cylinder is inked, wherein the forme cylinder can be partially inked from an inking device via a first inking unit cylinder (anilox roller 54), which has recesses in the region of its outer cylindrical surface, wherein the first inking unit cylinder having the recesses is configured as temperature controllable, in that control means are comprised, via which the temperature at the first inking unit cylinder can be varied in a targeted manner during operation. (See translation, pages 10-12, Figs. 1-2)
	It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the structure of Kusaka to include temperature control for the ink feed system, as taught by Muller, in order to control the properties of the ink in order to better control the quality of the resulting printed images.
With respect to claim 41, Kusaka, as modified by Muller, teaches at least one of the inking unit cylinders or printing unit cylinders that together form the at least one nip point is mounted in a frame of the inking unit such that the axial distance of said cylinder from an adjacent one of the inking unit cylinders and/or printing unit cylinders forming the nip point can be varied during operation, while physical contact between said cylinders is maintained, and in that the position of the inking unit cylinder or printing unit cylinder itself relative to the other inking unit cylinder and/or printing unit cylinder or relative to a stop means that limits the thrown-
	With respect to claim 42, Kusaka, as modified by Muller, teaches the inking device comprises, on at least the downstream side of the application point in the operating direction of rotation of the inking unit cylinder comprising the recesses, a retaining means configured as an ink blade or as a doctor blade, which in the operating position is in physical contact with the outer cylindrical surface of the first inking unit cylinder, and by means of which printing ink applied previously to the outer cylindrical surface of the first inking unit cylinder can be removed, downstream of the ink application point and upstream of the first nip point with the second inking unit cylinder, as viewed in the operating direction of rotation. (Kusaka, col. 3, lines 18-49, Figs. 2-4)
With respect to claim 43, Kusaka, as modified by Muller, teaches the inking device is configured without inking zones, and/or in that the retaining means or an ink supply unit that supports it and is mounted axially movably in the inking device can be moved and/or oscillated axially during operation in terms of its axial position relative to the inking unit cylinder that comprises the recesses, by means of a drive means. (Kusaka, col. 3, lines 18-49, Figs. 2-4)
With respect to claim 44, Kusaka, as modified by Muller, teaches a positioning drive comprising a remotely actuable drive means is provided, by means of which the doctor blade, an ink supply unit comprising the doctor blade and at least the parts that delimit the ink supply chamber, or the entire inking device can be set against and moved away from the outer cylindrical surface and/or can be varied in terms of the force with which it is set against said surface, and/or which repositions the doctor blade, the ink supply unit, or the entire inking device when the operative end of the doctor blade becomes shortened due to wear. (Kusaka, col. 3, lines 18-49, Figs. 2-4)
With respect to claim 45, Kusaka, as modified by Muller, teaches the inking device is mounted, coupled to the first inking unit cylinder having the recesses, in or on a frame in such a 
	With respect to claim 46, Kusaka teaches a method for adjusting and/or modifying a transfer of ink in a printing unit (intaglio printing press 1, printing unit 3) operating according to a gravure printing method and having a forme cylinder (plate cylinder 14), which comprises on its circumference an image-forming pattern of recesses, and having an inking unit by which the pattern of recesses provided on the forme cylinder is inked, wherein a partial inking of the forme cylinder is carried out from an inking device via a first inking unit cylinder (ink collecting cylinder 15), which has recesses in the region of its outer cylindrical surface that correspond to recesses on the forme cylinder, and via a second inking unit cylinder (chablon roller 16), which forms a nip point with the first inking unit cylinder and is to be partially inked by the first inking unit cylinder, characterized in that for a spontaneous or dynamic modification of ink transfer, the degree of contact existing in the print-on position, in at least one of the nip points between two inking unit cylinders (fountain roller 26, ink doctor roller 27, oscillation roller 28) and/or printing unit cylinders involved in the transfer of ink between inking device and printing nip, is varied. (col. 2, lines 43-56, col. 3, lines 18-49, Figs. 1-4)
	Kusaka does not teach wherein for adjusting and/or modifying the transfer of ink from the first to the second inking unit cylinder, a temperature prevailing at the circumference of the first inking unit cylinder is varied in a targeted manner.
Muller teaches a method for adjusting and/or modifying a transfer of ink in a printing unit (printing unit 01) operating according to a printing method and having a forme cylinder (forme cylinder 43), and having an inking unit by which the forme cylinder is inked, wherein a partial inking of the forme cylinder is carried out from an inking device via a first inking unit cylinder 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the method of Kusaka to include temperature control for the first inking unit cylinder, as taught by Muller, in order to control the properties of the ink in order to better control the quality of the resulting printed images.
With respect to claim 47, Kusaka, as modified by Muller, teaches for varying the temperature, a specification for a target temperature value Ts relating to the desired temperature is modified, and in that in the case of insufficient printing ink in the printed print image or partial print image, the target temperature value Ts at the first inking unit cylinder involved with that printing ink is increased, and in the case of a surplus of printing ink, the target temperature value Ts for the first inking unit cylinder involved is decreased. (Muller, pages 10-12, Figs. 1-2)
With respect to claim 47, Kusaka, as modified by Muller, teaches during inking, printing ink is first applied to the first inking unit cylinder having the recesses in the region of its outer cylindrical surface, and printing ink that is applied outside of the recesses on the outer cylindrical surface is removed before it reaches the nip point with the second inking unit cylinder by a doctor blade set against the outer cylindrical surface.
With respect to claim 49, Kusaka, as modified by Muller, teaches the transfer of ink is modified by varying the printing pressure in at least the nip point between the first and the second inking unit cylinder and/or between the second inking unit cylinder and the next inking unit cylinder and/or printing unit cylinder that follows downstream.
With respect to claim 50, Kusaka, as modified by Muller, teaches the printing pressure in at least one of the nip points is varied, based on a predefined relationship, in fixed correlation with the onset and/or profile of an anticipated change in a condition that influences the transfer 
With respect to claim 51, Kusaka, as modified by Muller, teaches to increase the transfer of ink, the printing pressure in the nip point between the first and second inking unit cylinders is decreased and/or the printing pressure in the nip point between the second and third inking unit cylinders is increased, and in that to decrease the transfer of ink, the printing pressure in the nip point between the first and second inking unit cylinders is increased and/or the printing pressure in the nip point between the second inking unit cylinder and the third inking unit cylinder is decreased, and/or in that in response to the onset of an event that alters ink transfer, both a modification of the transfer of ink via a change in a printing pressure and a change in the target temperature value Ts for the temperature prevailing at the first inking unit cylinder are carried out, with the change in the printing pressure being at least partially reversed, at the latest upon reaching the target temperature value Ts for the new temperature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,516,496; US 2008/0271620 and WO 2013160074 each teach a printing apparatus having similarities to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853